Detailed Action
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for allowance.  Independent claims 1 and 11 recite a test specimen for validating operating parameters of a method for additively manufacturing a part.  Thus, claims 1 and 11 recite a structure (the test specimen) having an intended use.  The canons of claim construction dictate that any structure may anticipate sucha  claim provided it is capable of performing the intended use.  Claims 1 and 11 also both recite that the test specimen [is] formed in one piece by additive manufacturing by laser melting on powder beds.  This is a product-by-process limitation.  Product-by-process limitations normally do not limit the claim to structures made by the process, unless the process imparts unique material properties to the structure that would not be present via other methods of manufacture.  In this case, the product-by-process limitation intersects with the intended use to create such a unique material property.
Applicant’s specification discusses that a validating operation relates to forming a test specimen additively using a type of powder and then examining the formed specimen’s material properties to determine if the powder and fabrication technique are suitable for use in fabricating the real part.  Since claims must be read in view of the specification, the nature of the intended use is that the test specimen must be capable of fulfilling such analysis.  Yet only an additive manufactur[ed] part is capable of fulfilling this intended use.  A cast, or stamped, or extruded, or forged (etc) part would not provide any useful information as to the suitability of the material for future additive manufacturing.  As such, claims 1 and 11 are interpreted to require a test specimen having the structures recited in the claim body that was fabricated via laser melting on powder bed additive manufacturing.
The prior art does not teach a structure having the recited faces and triangular recess made via additive manufacturing.  Thus, claims 1 and 11 are allowable.  Claims 2-10 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726